DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 14, 2022.
Applicant's election with traverse of claims 10-4 in the reply filed on September 14, 2022 is acknowledged.  The traversal is on the ground(s) that the groups do share the same technical special feature.  This is not found persuasive because the special technical feature is defined as the limitations of claim 1.  Claim 10 is a polyurethane raw material that is not included in claim 1.  Therefore they do not share the same special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (3-15-2017, ACS Macro Lett., 6, 326-330).
With regards to claim 10, Zheng teaches a polyurethane (abstract) that is formed by MDI (4,4’-methylenebis(phenylisocyanate) (page 327) (reading on a polyfunctional isocyanate compound) and a HPED (N,N,N’,N’-tetrakis(2-hydroxypropyl)ethylenediamine) (page 327) reading on a polyol having 4 hydroxyl groups having no ring structure and having 4 carbons between hydroxyl groups, and further having no catalyst (page 327).
With regards to claim 11, Zheng teaches the composition to be mixed and then thermally cured, thereby reading on compatible (page 327).



Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaka et al (JP 2012-012333).
With regards to claims 10 and 11, Ishizaka teaches a polyurethane resin (0024) made from a compound having a plurality of isocyanate group (0026) and a polyol having 2 to 6 hydroxyl groups (0027) such as 3-methyl-1,5-pentanediol (0029) having 5 carbons between hydroxyl groups.  Ishizaka does not teach the polyurethane to be made with a catalyst (0024-0045).
With regards to claim 12, Ishizaka teaches the polyol to be an acrylic polyol (0033) having an acrylate group.
With regards to claim 13, Ishizaka teaches the addition of another polyol besides the acrylic polyol (0037).



Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwamura et al (US 20150291758).
With regards to claims 10 and 11, Kuwamura teaches a urethane made from a polyisocyanate (abstract) and a polyol (0066).  Bruchmann teaches catalysts to be optionally added (0112).  Kuwamuara teaches the polyol to include 1,3-propanediol (0049) reading on no ring structure and having a carbon chain of 3 between the polyols.
With regards to claim 12, Kuwamura teaches the polyol to be an acrylic polyol (0066) reading on a polyol having acrylic groups.
With regards to claim 13, Kuwamura teaches the composition to include a vinyl monomer including (meth)acrylates (0065).
With regards to claim 14, Kuwamura teaches the composition to include a polymerization initiator (0066).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763